DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s application filed on 01/08/2019. Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 

Claim 8 recites “mobile wallet illustrates the plurality of payment devices with physical representations of the plurality of accounts”
Examiner has reviewed the specification and considers that the applicant has not sufficiently described as to how the applicant would use the mobile wallet to ‘illustrate a payment device with a physical representation’. The applicant’s description recites “[0036] In another embodiment illustrated in Fig. 5, the mobile wallet may interface with a token service to provide tokens for payment. The tokens may be verified by the token server.” but does not positively describe how mobile wallet can illustrate a payment device by a physical representation. Therefore, Examiner considers that the applicant has described or set forth the invention in a way as to enable a person skilled in the art to perform it.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 8 recites “mobile wallet illustrates the plurality of payment devices with physical representations of the plurality of accounts” 
	Examiner considers that one of ordinary skill in the art would be unclear as to what is what is meant by ‘physical representation’. Does the applicant mean to say an ‘icon of a physical 

	Claim 15 recites “wherein the processor access discounts store in a memory of the portable computing device.” 
	Examiner considers that one of ordinary skill in the art would be unclear as to what is what is meant by the phrase ‘processor access discounts store in a memory’. Does the applicant intend to say that ‘the mobile device accesses the memory for discount stores’ or ‘the mobile device accesses discounts stored in the memory’ or something else. Due to the lack of clarity in the limitation, the claim is indefinite. For the sake of compact prosecution, Examiner will consider that the processor accesses the memory for discounts in the store.’


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459

U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shastry et al (US20150039462) “Shastry” and Kim et al (US20120284132) “Kim”.

Regarding claim 1, Shastry teaches: A physical container for accepting items to purchased comprising: 
	a processor that is physically configured according to computer executable instructions; an input output circuit in communication with the processor; a sensor in communication with the input output circuit which senses items placed in the physical container; (Fig. 34: Processor- Item 3435 (e.g. SIS); Instructions- (Item 3419 SIS database); Input/output circuit-Item 3427 (e.g. I/O interface); Sensor- Item 3475 (e.g. Sensor).  
	a communication circuit which communicated with outside servers to receive updated prices and facilitate purchases; (Fig. 34: Communication circuit-Items 3409 and Item 3410 (e.g. Network and Storage Interfaces).
	a memory in communication with the processor which stores identification of items and related prices; (Fig. 34: Memory- Item 3414 (e.g. Storage Device)
	a display in communication with the input output circuit [that displays a list of items and related prices in the physical container and displays payment applications]; (Fig. 34, Item 3412 (e.g. Peripheral Device), [0231] Peripheral devices may include: antenna, audio devices (e.g., line-in, line-out, microphone input, speakers, etc.), cameras (e.g., still, video, webcam, etc.), dongles (e.g., for copy protection, ensuring secure transactions with a digital signature, and/or the like), external processors (for added capabilities; e.g., crypto devices 528), force-feedback devices (e.g., vibrating motors), network interfaces, printers, scanners, storage devices, transceivers (e.g., cellular, GPS, etc.), video devices (e.g., goggles, monitors, etc.), video sources, visors, and/or the like. Peripheral devices often include types of input devices (e.g., cameras).

wherein the computer executable instructions comprise instruction for: 
	determining that a consumer is ready to pay for the items in the container; (the shopping cart for collecting a number of shopping list items may generate and send a shopping cart checkout request directly to the merchant; paragraphs [0174], [0176])
	determining the total price of the items in the container; (a checkout request and a checkout receipt includes a transaction total cost for all items purchased; paragraphs [0176], [0180]);
	presenting a consumer payment options in a mobile wallet for items in the container; (an illustration of a user interface shows aspects of a wallet bonds settings mode of a virtual wallet application, where the electronic wallet, which can be used to pay for smart cart items, may have various registered accounts, including bank accounts, an SIS service account and a merchant membership account, possessed with the consumer, such that the consumer may possess an electronic wallet linked to a Bank of America checking account, a Chase credit card account and a Sam's Club membership account; paragraphs [0076], [0166], [0180], [0215]);
receiving a payment selection from the payment options; (the consumer may provide a purchase request to the merchant server indicating, from among a number of payment options, the payment being made using VISA; paragraphs [0065], [0072], [0085]);
	communicating the payment selection to a mobile wallet payment system; (after authenticating SIS using the user's selected account credentials, the external source may then package and send the data to SIS using the provided data template, and SIS, upon receiving the data, may store the receipts data in receipts records in the SIS database, and may link the new receipts records to the user's electronic wallet account; paragraphs [0065], [0085], [0155])
	in response to the payment selection being approved by the payment selection, indicating that the transaction is complete (after authenticating SIS using the user's selected account credentials, the external source may then package and send the data to SIS using the provided data template, and SIS, upon receiving the data, may store the receipts data in receipts records in the SIS database, and may link the new receipts records to the user's electronic wallet account; paragraphs [0065], [0085], [0155]).

	Shastry does not explicitly teach ‘displaying a list of items and related prices in the physical container and displays payment applications’, however, Kim teaches at least ‘displaying a list of items and related prices in the physical container and displays payment applications’:
	a display in communication with the input output circuit that displays a list of items and related prices in the physical container and displays payment applications; (the first digital signage display attached to the shopping cart displays a list of the products loaded in the smart shopping cart, as well as price information; paragraphs [0110], [0198]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the physical container of Shastry to provide displaying a list of items and related 

Regarding claim 2, Shastry teaches: The physical container of claim 1, further comprising 
	a portable power source wherein the power source is re-chargeable ([0250] A merchant shopping devices table 341911 may include fields such as, but not limited to: merchant_shopping_device_id, merchant_id, device_model, devices_can_be_paired_with, device_capabilities, last_used_datetime, current_battery_power_level, and/or the like).
	Examiner notes that one of ordinary skill in the art, from reading the reference would understand that ‘current battery power level’ refers to the battery level in the merchant shopping device. Examiner considers that it would be obvious to one skilled in the art to use the latest technology to make the battery rechargeable. 

Regarding claim 3, Shastry does not explicitly teach the following limitation, however, Kim teaches: The physical container of claim 1, 
	wherein determining the total price of the items in the container comprises receiving a signal from a register that represents the total price ([0015] …accessing the database and calculating a total price information for the at least one or more products loaded in the shopping cart, and transmitting the total price information to a digital signage display corresponding to the second ID information.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the physical container of Shastry to provide displaying a list of items and related prices in the physical container, as taught by Kim, in order to provide additional capabilities for tracking items and item information such as item prices via a smart cart display.


Shastry teaches:
	adding in any taxes applicable to each item ([0148] Table-US-00025:01 12:30:00&lt;/date_created&gt; &lt;merchant_ID&gt;82719487194&lt;/merchant_ID&gt; &lt;transaction_total&gt;24.50&lt;/transaction_total&gt; &lt;tax&gt;1.50&lt;/tax&gt; and [0149] Table -US- 00026: $trans_total = 24.50; $tax = 1.50; foreach ($product_list as $product){ $new_product = $new_product . " " . $product.ID; } $product_result = mysql_query("INSERT INTO receipts (user_ID, date, merchant_ID, trans_total, tax, products)

	However, Shastry does not explicitly teach the following limitations, however, Kim teaches: The physical container of claim 1, wherein determining the total price of the items in the container comprises: 
	receiving an identification code (e.g. first ID identification) of each item; ([0015] According to yet another aspect of the present invention, a method for controlling a server managing a plurality of devices located in a supermarket includes receiving information on at least one or more products from a wireless module of a display device equipped to a shopping cart, in real time, wherein the information of at least one or more products is mapped to a first ID information for identifying a specific cart,
	retrieving the price related (e.g. second ID identification) to the received identification code for each item; ([0015] …storing the received information on the at least one or more products in a database along with the first ID information, receiving a request signal requesting price information corresponding to a specific shopping cart from a digital signage display, wherein the request signal includes a second ID information identifying the digital signage display, accessing the database and calculating a total price information for the at least one or more products loaded in the shopping cart, and transmitting the total price information to a digital signage display corresponding to the second ID information.)
	totaling the prices of the items; and ([0015] … accessing the database and calculating a total price information for the at least one or more products loaded in the shopping cart, and transmitting the total price information to a digital signage display corresponding to the second ID information.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the physical container of Shastry to provide displaying a list of items and related prices in the physical container, as taught by Kim, in order to provide additional capabilities for tracking items and item information such as item prices via a smart cart display.

Regarding claim 5, Shastry, teaches: The physical container of claim 4, 
	wherein the identification codes are received through an RF receiver ([0158] In some implementations, the user may also scan 1420 an expiration date code (e.g. a QR code, NFC tag, barcode, RFID tag, and/or the like), and/or may scan an expiration date from the product's package).

Regarding claim 6, Shastry, teaches: The physical container of claim 4, 
	wherein the identification codes are received through a bar code reader ([0166] FIG. 18 shows a block diagram illustrating using predictive shopping lists with a smart shopping cart in some embodiments of the SIS. In some implementations, a user 1805 may want to use their electronic device 1810 connected to their electronic wallet, in conjunction with a smart cart 1815 with a code reader 1820, to automatically read product 1825 information from QR codes 1830, barcodes 1835, and/or like codes in order to keep track of products being purchased while at a merchant).

Regarding claim 7, Shastry, teaches: The physical container of claim 1, wherein mobile wallet comprises a plurality of payment devices (e.g. accounts), ([0076] In one implementation, the 

Regarding claim 8, Shastry, teaches: The physical container of claim 1, 
	wherein the mobile wallet illustrates the plurality of payment devices with physical representations of the plurality of accounts ([0137] FIGS. 8A-8B provide example screen shots illustrating embodiments of the SIS. In FIG. 8A, a consumer may initiate a trigger, e.g., a Google search for "men's sweaters." The SIS applet 825 running on the browser application may send an indication to the SIS server. The SIS may then send an SIS advertisement 810 within the browser of the consumer, e.g., with an SIS icon 825, showing a "Banana Republic" advertisement 810 with a link to the merchant website 815. If the user clicks on the link 815, the SIS component 825 may send an indication recording a "user click" to the SIS server.

Regarding claim 10, Shastry, teaches: The physical container of claim 1 wherein the container creates at least one of indications of : Payment in process; Payment denied; Payment successful ([0203] In one embodiment, user 2801 may have received sufficient information in order to purchase a product. As such, the user may initiate a purchase, e.g., a purchase initiation request 2819, using their mobile device. In other embodiments, the user may instead purchase the product in a physical store such as the store they are currently in. A merchant 2805 may process the sale and provide the user device with a confirmation of purchase, e.g., purchase response 2820, indicating that the product or service has been purchased).



Shastry, teaches: The physical container of claim 1, 
	wherein the input output circuit communicates with an input device which accepts inputs from a user ([0218] In one embodiment, the SIS controller 3401 may be connected to and/or communicate with entities such as, but not limited to: one or more users from user input devices 3411; peripheral devices 3412; an optional cryptographic processor device 3428; and/or a communications network 3413).

Regarding claim 12, Shastry teaches: The physical container of claim 11, wherein the inputs comprise letters and numbers representing a user name and a user password (TABLE-US-00020 POST /procurement_message.php HTTP/1.1 Host: www.SISproccess.com Content-Type: Application/XML Content-Length: 788 &lt;XML version = "1.0" encoding = "UTF-8"?&gt; &lt;procurement_message&gt; &lt;timestamp&gt;2016-01-01 12:30:00&lt;/timestamp&gt; &lt;user_params&gt; &lt;user_ID&gt;123456789&lt;/user_ID&gt; &lt;user_password&gt; ********&lt;/user_password&gt; &lt;wallet_ID&gt;A2C4E6G8I&lt;/wallet_ID&gt; &lt;/user_params&gt;) 
	Examiner notes that one of ordinary skill in the art, from reading the reference would understand that the table clearly requests User ID and Password. Therefore, Examiner considers the data found in Table 0020 to read on the limitation.

Regarding claim 13, Shastry, teaches: The physical device of claim 11, 
	wherein the inputs comprise an electronic signal from a computing device controlled by the user ([0218] In one embodiment, the SIS controller 3401 may be connected to and/or communicate with entities such as, but not limited to: one or more users from user input devices 3411; peripheral devices 3412; an optional cryptographic processor device 3428; and/or a communications network 3413). 
Shastry, teaches: The physical device of claim 11, wherein the processor communicates with a portable computing device of a user (Fig. 34, User Input Device, Item 3411, [0053])

Regarding claim 15, Shastry, teaches: The physical device of claim 14, 
	wherein the processor access discounts (e.g. sales) store in a memory of the portable computing device ([0065] In one embodiment, the merchant server may prepare a store injection package for transmission. For example, the merchant server may poll point-of-sale terminals in a given store location to retrieve up-to-the-minute sales information for inventory in a store. In one embodiment, the merchant server may poll a third-party pricing server (which, in one example, may determine pricing based on market conditions, stock market index values, weather at a given location, and/or the like) in order to determine real-time pricing values for items or services available in a given merchant store location).

Regarding claim 16, Shastry, teaches: The physical device of claim 1, 
	wherein the processor accesses a list in the memory of the portable computing device, analyzes the list and directs the consumer to a location in the store to access the goods in the list (Table-US-0003, [0060] In one embodiment, SIS server 202 may respond to the consumer with a notification that certain items are available within range of the consumer's current location, e.g., an aggregated automated shopping item availability message 209. In so doing, a consumer may be notified that a certain number of items, a certain portion of an aggregated automated shopping list, a substitute item, an item marked as high priority, and/or the like, is available for purchase at a merchant. The distance from the consumer to the merchant required to generate the item availability message may be specified by the consumer, variable (e.g., based on the consumer's current location, the consumer's current mode of travel, and/or the like), based on item characteristics such as price 
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that the reference reads to a location in the store. However, even if the reference is not directed to a location within a store, it would be obvious to one of ordinary skill to add the feature in order to make the shopping experience for the customer more positive.

Regarding claim 17, Shastry, teaches: The physical device of claim 1, 
	wherein the processor receives communications from communication devices in the merchant location and displays the communications to the consumer (Fig. 19A and 19B, [0167] FIGS. 19a-b show data flow diagrams illustrating using predictive shopping lists with a smart shopping cart in some embodiments of the SIS. In some implementations, a merchant may have smart shopping carts 1901 fitted with a code scanner 1902, which may be able to read QR codes, barcodes, NFC tags, RFID tags, and/or the like. A smart shopping cart may broadcast 1903 a connection signal so that users may connect devices to the smart shopping cart).
	Examiner notes that the phrase “receives communications from communication devices in the merchant location and displays the communications to the consumer” is non-functional descriptive material because is merely describes, at least in part, that the devices in the merchant location can communicate and displays it to the consumer, however, applicant is not positively reciting a step where the communication is/are utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
Shastry, teaches: The physical device of claim 1, wherein the processor accesses an inventory of goods of the consumer and indicates which goods need to be replenished (Fig. 1, [0054] In one embodiment, merchant 102 may periodically update a store injection package with current inventory stock levels, e.g., 102a. The merchant may update their store injection packages of their own initiative, in response to a triggering event such as a purchase at one of their locations, in response to a request from SIS Server 103, and/or the like.

Regarding claim 19, Shastry, teaches: The physical device of claim 1, wherein the device comprises a biometric input and input is used to verify the consumer ([0230] User input devices 3411 often are a type of peripheral device 512 (see below) and may include: card readers, dongles, finger print readers, gloves, graphics tablets, joysticks, keyboards, microphones, mouse (mice), remote controls, retina readers, touch screens (e.g., capacitive, resistive, etc.), trackballs, trackpads, sensors (e.g., accelerometers, ambient light, GPS, gyroscopes, proximity, etc.), styluses, and/or the like. [0233] Cryptographic units such as, but not limited to, microcontrollers, processors 3426, interfaces 3427, and/or devices 3428 may be attached, and/or communicate with the SIS controller. A MC68HC16 microcontroller, manufactured by Motorola Inc., may be used for and/or within cryptographic units. The MC68HC16 microcontroller utilizes a 16-bit multiply-and-accumulate instruction in the 16 MHz configuration and requires less than one second to perform a 512-bit RSA private key operation. Cryptographic units support the authentication of communications from interacting agents, as well as allowing for anonymous transactions).
	Examiner notes that one of ordinary skill in the art, from reading the reference that attaching a fingerprint reader constitutes a cryptographic unit which are used for authentication and communication.


Shastry, teaches: The physical container of claim 1, 
	wherein user configure the processor to act in a desired manner ([0247] The cryptographic component may contain, communicate, generate, obtain, and/or provide program component, system, user, and/or data communications, requests, and/or responses.
	Examiner notes that the portion of the limitation which recites “wherein user configure the processor to act in a desired manner”, found in the configuring step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shastry et al (US20150039462) “Shastry”, Kim et al (US20120284132) “Kim” and further in view of Nagasundaram et al (US20150112870) “Nagasundaram”.


Regarding claim 9, neither Shastry nor Kim explicitly teach the following limitation, however Nagasundaram teaches: The physical container of claim 1, 
	wherein the mobile wallet interfaces with a token service to provide tokens for payment and wherein the tokens are verified by the token server (0037] In some embodiments, the transaction token format may include a token legend indicator or token format mapping indicator that allows an entity to determine the appropriate formatting rules for interpreting a transaction token. Accordingly, a merchant may receive the transaction token, and may determine the appropriate token legend or mapping associated with the token issuer or 
	Examiner notes that the phrase “mobile wallet interfaces with a token service to provide tokens for payment and wherein the tokens are verified by the token server” is non-functional descriptive material because is merely describes, at least in part, that the mobile wallet interfaces with a token service, however, applicant is not positively reciting a step where the token service is/are utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the physical container of Shastry to provide displaying a list of items and related prices in the physical container, as taught by Kim, in order to provide additional capabilities for tracking items and item information such as item prices via a smart cart display. Adding the tokenization of Nagasundaram allows more security and safety for personal information to be kept from those not authorized which is valuable in any transaction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685